Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2017/0251347) in view of Yusuf et al. (US 2019/0012904) further in view of Calvacante et al. (US 2013/0097249).
Regarding claim 1, Mehta discloses a method comprising: receiving data identifying a responder in response to a call to an emergency operator (i.e., When a call for emergency assistance is received by an emergency service (e.g. an EDC), the EDC verifies the purpose of the call and other information about the caller (e.g. name, address, location, etc.), and then assigns one or more first responders to assist the caller [0004], [0084], [0103]); identifying a relay associated with the identified responder (i.e., The dispatcher at the EDC relays information from the caller to the first responders aiding in the emergency response. In many cases the dispatcher at the EDC relays the information to the first responders via an ongoing voice call between the EDC and the first responders [0276], [0282]); and sending a communication to the relay to cause the relay to issue an alert to a communication device of at least one person associated with the responder wherein the alert is initiated prior to dispatch the responder (i.e.., the alert module provides an alert to a user of the communication device, wherein the alert informs the user of the emergency situation relating to the member device, in further embodiments, the alert module autonomously determines the emergency situation exists for the member device. In further embodiments, the alert module determines the emergency situation exists for the member device by analyzing the data set associated with the member device (e.g., the alert is to prepare for emergency situation) [0007]-[0010]).
Mehta does not specifically teach the relay issues a alert to a communication device of a person.
However, the preceding limitation is known in the art of communications. Yusuf teaches a central processor (relay device) receives sensor data captured by external sensors and transmits a signal to the firefighter indicating the risk indication or a signal for triggering a warning to the firefighter [0051]-[0052]; the warning can be communicated to the firefighter via a paired of device, e.g. smart watch which can be used as vibrator or alarm sound ([0048], [0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Yusuf within the system Mehta in order to protect life in emergency situation by providing firefighters with advance warning of dangerous temperature rises such as flashover events.
Mehta in view of Yusuf teaches all the limitations above except initiate pre-alert prior to alarm sounding at the responder.
However, the preceding limitation is known in the art of communications. Cavalcante teaches issuing an advance notice to prepare for the potential effects of an ongoing emergency in an emergency response ([0009], [0011], [0057]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Cavalcante within the system of Mehta and Yusuf in order to give the responder opportunity to prepare for expected triggering emergency events in respective affected regions.
Regarding claim 2, Mehta in view of Yusuf further in view of Cavalcante teaches all the limitations above. Cavalcante teaches responder receives advance notice (corresponding to pre-alert) ([0009], [0011], [0057]). Yusuf further teaches the pre-alert comprises a vibration of the communication device (i.e., the warning can be communicated to the firefighter via a paired of device, e.g. smart watch which can be used as vibrator or alarm sound ([0048], [0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Yusuf within the system Mehta and Cavalcante in order to protect life in emergency situation by providing firefighters with advance warning of dangerous temperature rises such as flashover events.
Regarding claim 3, Mehta in view of Yusuf further in view of Cavalcante teaches all the limitations above. Cavalcante teaches the communication device vibrates with increasing intensity in response to the wireless signal from the relay device. Yusuf further teaches the pre-alert comprises a vibration of the communication device (i.e., the warning can be communicated to the firefighter via a paired of device, e.g. smart watch which can be used as vibrator or alarm sound ([0048], [0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Yusuf within the system Mehta and Cavalcante in order to protect life in emergency situation by providing firefighters with advance warning of dangerous temperature rises such as flashover events.
Regarding claim 4, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Mehta further teaches identifying a relay device comprises using the identified responder to determine a logical address of the relay device ([0015], [0123], [0276]).
Regarding claim 5, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Mehta further teaches the logical address of the relay device comprises communication addresses ([0122]-[0123], [0276]).
Regarding claim 6, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Mehta further teaches the communication is sent to the relay device based on the communication addresses ([0122], [0276], [0282]).
Regarding claim 7, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Yusuf further teaches the communication device is configured to be worn by the at least one person associated with the responder (i.e., wrist-worn device [0048]) in order to give responder opportunity to prepare for expected triggering events in the respective affected regions.
Regarding claim 8, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Yusuf further teaches the communication device vibrates in response to the wireless signal from the relay device (i.e., vibrating indicator [0048], [0069]) in order to give responder opportunity to prepare for expected triggering events in the respective affected regions.
Regarding claim 9, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Yusuf further teaches the communication device comprises a device adapted to be worn on a wrist of at least one person (i.e., wearable device, e.g. smart watch which can be used as vibrator or alarm sound ([0048], [0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Yusuf within the system Mehta and Cavalcante in order to protect life in emergency situation by providing firefighters with advance warning of dangerous temperature rises such as flashover events.
Regarding claim 10, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Yusuf further teaches the communication device vibrates in a gradually increasing intensity in response to the wireless signal from the relay device (i.e., vibrating indicator [0048], [0069]) in order to give responder opportunity to prepare for expected triggering events in the respective affected regions.
Regarding claim 11, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Yusuf further teaches the relay device sends a wireless signal to each of the communication devices worn by respective persons associated with the responder, (i.e., signal is transmitted to wearable device associated with firefighters in the vicinity [0051]-[0052], [0068]) in order to give responder opportunity to prepare for expected triggering events in the respective affected regions.
Regarding claim 12, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Cavalcante teaches responder receives advance notice (corresponding to pre-alert) ([0009], [0011], [0057]). Yusuf further teaches the communication is sent to the relay device in response to an operator action and prior to an alarm being sounded at the responder ([0048], [0068], [0070]) in order to provide audible warning.
Regarding claim 13, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Cavalcante teaches responder receives advance notice (corresponding to pre-alert) ([0009], [0011], [0057]). Yusuf further teaches the communication is sent to the relay device in response to the responder being identified and prior to an alarm being sounded at the responder ([0048], [0068], [0072]) in order to provide an audible alarm to the firefighter.
Regarding claims 14, and 19, Mehta discloses a method comprising: receiving data identifying a responder in response to a call to an emergency operator (i.e., When a call for emergency assistance is received by an emergency service (e.g. an EDC), the EDC verifies the purpose of the call and other information about the caller (e.g. name, address, location, etc.), and then assigns one or more first responders to assist the caller [0004], [0084], [0103]); identifying one or more persons associated with the identified responder (i.e.,  verifying caller information and assigning responder accordingly [0004]); and sending a communication to the relay to cause the relay to issue an alert to a communication device of at least one person associated with the responder wherein the alert is initiated prior to dispatch the responder (i.e.., the alert module provides an alert to a user of the communication device, wherein the alert informs the user of the emergency situation relating to the member device, in further embodiments, the alert module autonomously determines the emergency situation exists for the member device. In further embodiments, the alert module determines the emergency situation exists for the member device by analyzing the data set associated with the member device (e.g., the alert is to prepare for emergency situation) [0007]-[0010]).
Mehta does not specifically teach the relay issues a alert to a communication device of a person.
However, the preceding limitation is known in the art of communications. Yusuf teaches a central processor (relay device) receives sensor data captured by external sensors and transmits a signal to the firefighter indicating the risk indication or a signal for triggering a warning to the firefighter [0051]-[0052]; the warning can be communicated to the firefighter via a paired of device, e.g. smart watch which can be used as vibrator or alarm sound ([0048], [0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Yusuf within the system Mehta in order to protect life in emergency situation by providing firefighters with advance warning of dangerous temperature rises such as flashover events.
Mehta in view of Yusuf teaches all the limitations above except initiate pre-alert prior to alarm sounding at the responder.
However, the preceding limitation is known in the art of communications. Cavalcante teaches issuing an advance notice to prepare for the potential effects of an ongoing emergency in an emergency response ([0009], [0011], [0057]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Cavalcante within the system of Mehta and Yusuf in order to give the responder opportunity to prepare for expected triggering emergency events in respective affected regions.
Regarding claim 15, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Mehta further teaches the data identifying a responder comprises a location and wherein the location is within an area, for which the responder is responsible, wherein the location is determined by the operator to be associated with an emergency which requires assistance from a responder (i.e., devices for transferring data from a user communication device to the communication device of a first responder in an emergency situation… the EDC, responsive to receiving an request for emergency assistance from a user via a user communication device, assigns a first responder to the call for emergency assistance based on various factors such as location of the user, information including meta-data regarding the user, location of the first responder, type of emergency, and other such relevant information, and then connects the user communication device [0282]).
Regarding claim 17, Mehta in view of Yusuf further in view of Cavalcante teaches all the limitations above. Cavalcante teaches responder receives advance notice (corresponding to pre-alert) ([0009], [0011], [0057]). Yusuf further teaches the pre-alert comprises a vibration of the communication device (i.e., the warning can be communicated to the firefighter via a paired of device, e.g. smart watch which can be used as vibrator or alarm sound ([0048], [0072]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Yusuf within the system Mehta and Cavalcante in order to protect life in emergency situation by providing firefighters with advance warning of dangerous temperature rises such as flashover events.

Regarding claim 18, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above. Mehta further teaches the data identifying a responder is received in response to an operator action ([0282]).
Claims 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2017/0251347) in view of Yusuf further in view of Cavalcante  et al. further in view of Martin et al. (US 2020/0288295).
Regarding claims 16, 20, Mehta in view of Yusuf further in view of Cavalcante  teaches all the limitations above except the communication address of each communication device comprises an IP address, a MAC address, a phone number, or email address and wherein the communication device is a wireless device. 
However, the preceding limitation is known in the art of communications. Martin teaches the information that identifies a specific device 160 is referred to herein as a "device identifier." That is, a "device identifier" refers to information allowing identification of the device or a user of the device, such as for example, a phone number associated with a user, an email address, physical address, coordinates, IMEI number, IMSI, TMSI, IP address, BSSID, SSID or MAC address [0034]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Martin within the system of Mehta in view of Yusuf further in view of Cavalcante  in order to facilitate different type of communication among devices in an emergency event.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,109,213. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the current application are broader than claims of the US patent. Claims of both the current application and the US patent contain the same claimed invention. (see claims below for comparison).
Current Application
US Patent 11,109,213
1. A method comprising: receiving data identifying a responder in response to a call to an emergency operator; identifying a relay device associated with the identified responder; and sending a communication to the relay device to cause the relay device to issue a pre-alert to a communication device of at least one person associated with the responder, wherein the pre-alert is initiated prior to an alarm sounding at the responder.  
1. A method comprising: receiving data identifying a responder in response to a call to an emergency operator; identifying a relay device associated with the identified responder; and sending a communication to the relay device to cause the relay device to issue a pre-alert to a communication device of at least one person associated with the responder wherein the pre-alert is initiated prior to a (claim 12) prior to an alarm being sounded at the responder.
2. The method of claim 1 wherein the pre-alert comprises a vibration of the communication device.  
8. The method of claim 7,wherein the communication device vibrates in response to the wireless signal from the relay device.
3. The method of claim 1 wherein the wherein the communication device vibrates with increasing intensity in response to the wireless signal from the relay device.  
Claim 1) wherein the communication device vibrates with increasing intensity in response to the wireless signal from the relay device.
4. The method of claim 1 wherein identifying a relay device comprises using the identified responder to determine a logical address of the relay device.  
4. The method of claim 2 wherein identifying a relay device comprises using the identified responder to determine a logical address of the relay device.
5. The method of claim 4 wherein the logical address of the relay device comprises communication addresses.  
5. The method of claim 4 wherein the logical address of the relay device comprises communication addresses.
6. The method of claim 5 wherein the communication is sent to the relay device based on the communication addresses.  
6. The method of claim 5 wherein the communication is sent to the relay device based on the communication addresses.
7. The method of claim 1 wherein communication comprises a wireless signal and the communication device is configured to be worn by the at least one person associated with the responder.  
7. The method of claim 1 wherein the pre-alert comprises a wireless signal to the communication device worn by the at least one person associated with the responder.
8. The method of claim 7 wherein the communication device vibrates in response to the wireless signal from the relay device.  
8. The method of claim 7 wherein the communication device vibrates in response to the wireless signal from the relay device.
9. The method of claim 8 wherein the communication device comprises a device adapted to be worn on a wrist of at least one person.  
9. The method of claim 8 wherein the communication device comprises a device adapted to be worn on a wrist of at least one person.
10. The method of claim 7 wherein the communication device vibrates in a gradually increasing intensity in response to the wireless signal from the relay device.  
Claim1. wherein the communication device vibrates with increasing intensity in response to the wireless signal from the relay device
11. The method of claim 7 wherein the relay device sends a wireless signal to each of the communication devices worn by respective persons associated with the responder.  
10. The method of claim 7 wherein the relay device sends a wireless signal to each of the communication devices worn by respective persons associated with the responder.
12. The method of claim 1 wherein the communication is sent to the relay device in response to an operator action and prior to an alarm being sounded at the responder.  
11. The method of claim 1 wherein the communication is sent to the relay device in response to an operator action and prior to an alarm being sounded at the responder.
13. The method of claim 1 wherein the communication is sent to the relay device in response to the responder being identified and prior to an alarm being sounded at the responder.  
12. The method of claim 1 wherein the communication is sent to the relay device in response to the responder being identified and prior to an alarm being sounded at the responder.
Claims 14-20
Claims 13-18




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643